Citation Nr: 1606919	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent, prior to March 28, 2014, and since July 1, 2014, for ischemic heart disease.

2.  Entitlement to an effective date earlier than October 9, 2009, for the award of service connection for ischemic heart disease.  


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to November 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO granted service connection for ischemic heart disease, assigning a 30 percent rating, , effective October 8, 2009.  In January 2012, the Veteran's filed a notice of disagreement (NOD) with both the assigned rating and effective date. In June 2014, the RO issued a statement of the case (SOC), as well as  rating decision in which the RO  assigned a temporary total rating,  effective March 28, 2014, based on convalescence, and continued the 30 percent rating from July 1, 2014,  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

Although, on his VA From 9,the Veteran appears to have limited his appeal to the assigned rating, subsequently, in a November 2014 supplemental SOC (SSOC), the RO listed and discussed both the increased rating and earlier effective date claims.  Under these circumstances, the Board has liberally construed the appeal to encompass both matters set forth on the title page.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In February 2016, VA received an electronic record from the Social Security Administration indicating that the Veteran died in January 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010  (2015); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


